PER CURIAM.
This is an appeal by the plaintiff below, C. Paul Jackson, from a summary final judgment entered in favor of the defendants, Atlanta Braves, Inc. and the City of West Palm Beach, Florida. The complaint charges that the defendants were negligent in failing to provide an adequate screening behind home plate in a municipal stadium owned by the City and leased to the Atlanta Braves, Inc. As a consequence, the complaint alleges, the plaintiff was struck by a foul ball which was tipped over the vertical backstop behind home plate. The complaint alleges that at the time of the accident the plaintiff as a business invitee was seated in the stadium behind home plate during the public exhibition of a baseball game played by a team owned by the defendant Atlanta Braves, Inc.
We have thoroughly reviewed the briefs of the parties and the record on appeal. While there does not appear to be substantial conflict in the evidentiary facts, it appears to us • that various conclusions reasonably might be drawn as to the ultimate factual issues of negligence, contributory negligence, and assumption of *64risk. The judgment appealed from is reversed, and the cause remanded for further proceedings. See Jones v. Stoutenburgh, Fla.1956, 91 So.2d 299, and Weber v. Porco, Fla.1958, 100 So.2d 146.
Reversed.
CROSS, C. J., REED, J., and BOOHER, STEPHEN R., Associate Judge, concur.